Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Applicant argues that none of the references either singularly or in combination can disclose the limitation of, 
	“dynamically updating a map of the environment…the map includes a logical feature corresponding to the feature of the environment associated with the sensor, the logical feature of the map is dynamically updated to reflect the present state of the feature as indicted by the status signal…”

Examiner respectfully disagrees and would like to assert that due to the broadness of the claim language, O’Keeffe in view of Gupta in further view of Dietsch’s disclosure of, does disclose the limitation of (Gupta: [0036], [0037]: dynamic map information; [0040]-[0041]: wherein additional measurements information is based on a plurality of mobile devices within the environment used to update the map information),
dynamically updating a map of the environment based on a status signal generated by a sensor within the environment and directly associated with a feature of the environment (O’Keeffe [0036], [0037]: dynamic map information; [0040]-[0041]: wherein additional measurement information is based on a plurality of mobile devices within the environment used to update the map information)
wherein the status signal is indicative of a present state of the feature, the map includes a logical feature corresponding to the feature of the environment associated with the sensor, the logical feature of the map is dynamically updated to reflect the present state of the feature as indicted by the status signal (Dietsch: Col 3, lines 20-28: wherein the feature of the door sensor can inform whether it’s open or closed; Col 7, lines 34 — Col 8, line 3: wherein the door sensor data is collected, which as previously mentioned can included the feature information of the door being open or closed and then is used to update the map showing the door open or closed).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Dietsch disclosure to update door status to provide updated GIS map information.

Due to the broadness of the claim language, all the features and limitations within independent claims 1 and 7 are still disclosed by the combination of references Gupta in view of O’Keeffe in further view of Dietsch, as explained above, and therefore the claims are still not yet in condition for allowance.

/CHUCK HUYNH/           Primary Examiner, Art Unit 2644                                                                                                                                                                                                                                                                                                                                                                                                     .